— Appeal by defendant from a judgment of the County *895Court, Westchester County (McMahon, J.), rendered February 2, 1982, convicting him of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence. H Judgment affirmed. 11 Defendant was properly adjudicated a second felony offender pursuant to section 70.06 (subd 1, par [b], cl [i]) of the Penal Law based upon his 1978 conviction for robbery in Georgia. Examination of the Georgia indictment, permissible because the relevant Georgia statute (Georgia Criminal Code, § 26-1901) “renders criminal not one act but several acts which, if committed in New York, would in some cases be felonies and in others would constitute only misdemeanors (see People ex rel. Goldman v Denno, 9 NY2d 138, 140; People ex rel. Gold v Jackson, 5 NY2d 243)” (People v Gonzalez, 61 NY2d 586, 590-591), indicates that the acts charged would clearly constitute a felony in this State (Penal Law, §§ 155.30, 155.40, 160.05). f We have reviewed the other contentions and find that they are without merit and do not warrant discussion. Titone, J. P., Lazer, Mangano and O’Connor, JJ., concur.